925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wanda Kay HEARNE, Plaintiff-Appellant,Michael Shawn Hearne, Plaintiff,v.Timmy Dean HEARNE, Velma Hearne, Wanda Duncan, JeannieLecomte, James N. Ramsey, Allen V. Kidwell, Harry L.Lillard, State of Tennessee, Civilian Health and MedicalProgram of the Uniformed Services, Defendants-Appellees,Jennings B. Meredity, Anderson County Tennessee, Defendants.
No. 90-5608.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Wanda Kay Hearne, proceeding without benefit of counsel, appeals from the order of the district court dismissing her cause of action brought pursuant to 42 U.S.C. Sec. 1983 and various state law claims.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Wanda Kay Hearne sued numerous defendants she alleged deprived her of her constitutional and state law rights resulting from her divorce action from defendant Timmy Dean Hearne.  The district court dismissed the case against all defendants pursuant to 28 U.S.C. Sec. 1915(d) and for lack of subject matter jurisdiction.


4
Upon review, we find no error.  Plaintiffs' complaint lacks an arguable basis in law.    Neitzke v. Williams, 109 S. Ct. 1827, 1833 (1989).


5
Accordingly, for the reasons set forth in the district court's memorandum opinion dated February 16, 1990, we hereby affirm the order of the court dismissing the complaint.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's pending motions are hereby rendered moot.



*
 The Honorable Eugene E. Siler, Jr., Chief District Judge for the Eastern District of Kentucky, sitting by designation